Citation Nr: 1101066	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  10-43 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2010 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not present in service or until years 
thereafter, and it is not etiologically related to the Veteran's 
military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated as a result 
of active duty service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for 
bilateral hearing loss as it was incurred during active duty 
service.  In August 2009 statements to VA, he specifically 
reported that he was exposed to significant acoustic trauma 
during service in connection with his infantry training with 
large caliber firearms, mortars, and grenade explosions.  The 
Veteran also reported a post-service history of employment with 
the Singer Company setting up machinery, but stated that he 
always wore hearing protection.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period after December 31, 1946, 
certain chronic diseases, such as sensorineural hearing loss, are 
presumed to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  
38 C.F.R. § 3.385. 

Service treatment records are negative for evidence of complaints 
or treatment for hearing loss.  The Veteran's hearing was normal 
at the examination for separation in November 1952, however, an 
audiogram was not performed.  In any event, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The Veteran was diagnosed with bilateral sensorineural hearing 
loss upon VA examination in February 2010 and the examination 
report establishes the presence of a bilateral hearing loss 
disability in accordance with the provisions of 38 C.F.R. 
§ 3.385.  The Veteran was also provided hearing aids from a 
private audiologist in July 2002.  The record therefore clearly 
establishes the presence of a current hearing loss disability.  

In addition, the Veteran has reported the incurrence of acoustic 
trauma during service.  While the available service treatment 
records do not document such injury and the Veteran's DD-214 
indicates a military occupational specialty of a general clerk, 
the Veteran was assigned to an infantry regiment during active 
duty.  Resolving all doubt in his favor, the Board concedes that 
he was likely exposed to some noise exposure in service.  In 
addition, the Veteran is competent to assert the occurrence of 
in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, although there is no objective evidence to 
support a specific incident of acoustic trauma in service, the 
Board accepts the Veteran's assertions of in-service noise 
exposure.  Two of the three elements necessary for service 
connection-a current disability and an in-service injury-are 
therefore demonstrated.

With respect to the third element of service connection, a nexus 
between the current disability and in-service injury, the Veteran 
has reported a continuity of symptoms.  In August 2009, he stated 
that he had experienced hearing loss ever since active duty 
service and in 2002 his hearing had worsened to the point where 
he required hearing aids.  Lay statements, such as those made by 
the Veteran, are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

In this case, the Board finds that the Veteran's history of 
continuous hearing loss since service is not credible.  While he 
has recently reported the onset of hearing loss during service, 
service records do not document any findings or complaints of 
hearing loss.  Furthermore, there is no evidence of complaints, 
or treatment for, hearing loss until July 2002, more than 50 
years after his discharge from active duty, when he was issued 
hearing aids by a private health care provider.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible). 

There is also no competent medical evidence in support of the 
Veteran's claim.  None of his VA or private physicians have 
linked his hearing loss to service and his only treatment for 
hearing loss occurred in July 2002 when he received hearing aids.  
The absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the Veteran's hearing 
loss was present in service or in the year immediately after 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim).  While the 
Veteran was provided a VA examination in February 2010, the 
examiner found that the etiology of the Veteran's hearing loss 
could not be determined without resorting to mere speculation.  
The U. S. Court of Appeals for Veterans Claims (Court) has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the statement of 
the February 2010 private audiologist has little probative 
value.  

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was 50 
years after his separation from active duty service.  There is 
also no competent medical evidence in favor of the claim.  The 
Board has considered the statements of the Veteran, but has found 
that his history of continuous hearing loss is not credible.  The 
Board therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disabilities and active duty.  The 
Board must conclude that the preponderance of the evidence is 
against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in an August 2009 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in the August 2009 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
a proper VA examination in response to his claim.  Although the 
February 2010 VA examiner was unable to opine on the etiology of 
the Veteran's hearing loss without speculation, the Board finds 
that this medical opinion is adequate.  In Jones v. Shinseki, 23 
Vet. App. 382 (2010), the Court stated that VA need not "proceed 
through multiple iterations of repetitive medical examinations 
until it obtains a conclusive opinion or formally declares that 
further examinations would be futile," but it must be clear "that 
the examiner has not invoked the phrase 'without resort to mere 
speculation' as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled."  In this case, the complete claims file and records of 
the Veteran were reviewed by the examining physician, an 
audiogram was conducted, and the Veteran provided the history of 
his condition.  The examiner also stated why a non-speculative 
opinion was not possible, specifically, because of the lack of 
audiograms conducted during active duty service.  See id.  
Therefore, although the February 2010 VA examiner was not able to 
provide an opinion regarding whether the Veteran's hearing loss 
was due to service without speculation, the Board finds that the 
stated basis for the opinion is adequate.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


